DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                   Status of Claims 
Claim 1 is pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0263705) in view of Chen (US 9694445).
As Per Claim 1,  Kim discloses a tab forming apparatus in a tabbed electrode sheet producing apparatus [abstract] for moving, in one direction [Fig. 3], an original sheet [Fig. 3, #3] including an 

    PNG
    media_image1.png
    741
    696
    media_image1.png
    Greyscale

a laser emission device [Fig. 1, #11] configured to apply a laser beam [Par. 37; “… includes a laser oscillator 11 emitting a laser beam] to the moving ear portion [refer to annotated Fig. 1, #A below] to cut out a tab connected to the electrode portion [refer to annotated Fig. 1, #C below];

    PNG
    media_image2.png
    741
    696
    media_image2.png
    Greyscale

Kim does not disclose an ear portion separating portion provided at a position above or below a moving plane on which the electrode portion moves, on a downstream side of an irradiation point of the laser beam applied to cut out the tab, so as to cause a non-zero take-up angle to occur at the irradiation point between the moving plane of the electrode portion and the ear portion that has been separated from the electrode portion while the tab is being cut out and from the ear portion with the laser beam; and
 an ear portion collection portion configured to collect the ear portion in synchronization with the movement of the original sheet, while applying tension to the ear portion from which the tab has been cut out with the laser beam.
Chen, much like Kim, pertains to a pole sheet laser cutting machine. [abstract]
Chen discloses an ear portion separating portion [Fig. 4, “Left/Right Suction Side absorbs the
 and the moving plane [Col. 8, Lines 1-4; “…Step 7: the left/right suction side adsorbs the pole sheet whose cutting is completed to a corresponding left/right feeding box component, and in the process, the ejection part drives the movable board at the bottom of the box to drop a certain height so as to accommodate more pole sheets….”the reference clearly discloses that the suction (separating portion) absorbs the pole sheet portions after they have gone through the laser cutting process, thus clearly showing the separating portion being located downstream from the laser irradiation, and by the structure of the apparatus, it is clear the functional limitation of “….so as to cause a take-up angle to occur at the irradiation point between the ear portion and the moving plane…” can be performed]; and
 an ear portion collection portion [Fig. 3, #11] configured to collect the ear portion in synchronization with the movement of the original sheet [Fig. 3, #13], while applying tension to the ear portion that has been separated from the electrode portion. [Col. 7, Lines 64-68 & Col. 8, Lines 1-4; “…Step 7: the left/right suction side adsorbs the pole sheet whose cutting is completed to a corresponding left/right feeding box component, and in the process, the ejection part drives the movable board at the bottom of the box to drop a certain height so as to accommodate more pole sheets; and Step 8: when detecting that the left/right feeding box component is full of pole sheets, the material sensor sends information to the control system to prompt the operator….” & Col. 3, Lines 55-60; “…the pole sheet 13, under the action of the servo motor, is transported to the fixed-length feeding component 2 through multiple guide rollers and a tension caching device…”]

Therefore, it would have been obvious to one with ordinary skill in the art to modify the electrode sheet producing apparatus as taught by Kim in view of the ear separating and collecting portion as taught by Chen to further include an ear portion separating portion provided at a position above or below a moving plane on which the electrode portion moves, on a downstream side of an irradiation point of the laser beam applied to cut out the tab, so as to cause a non-zero take-up angle to occur at the irradiation point between the moving plane of the electrode portion and the ear portion that has been separated from the electrod portion while the tab is being cut out and from the ear portion with the laser beam and an ear portion collection portion configured to collect the ear portion in synchronization with the movement of the original sheet, while applying tension to the ear portion from which the tab has been cut out with the laser beam to increase manufacturing efficiency and precision. [Col. 3, Lines 10-15]
Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive. 
Applicant asserts that Chen’s pole sheet laser cutting machine is not an “apparatus for laser-cutting the ear potion from the electrode portion while a tab is being cut from the ear portion to form a tabbed electrode portion. Applicant further asserts that somehow the cut portion of the electrode sheet in Chen is not an ear portion and is “not a long strip” as the ear portion in the present invention and thus a “non-zero take up angle cannot be formed between the ear portion and the moving plane of the electrode portion. 
The examiner does not allege that Chen discloses a tabbed electrode portion, as the examiner relies on Kim for said limitation. However, Chen does disclose an ear collection portion [Fig. 3, #11; Col, 7 Lines 64-68]. With regards to applicant’s claim that the ear portion in Chen is not an ear portion because 
Applicant further asserts that Chen’s machine cannot physically separate the ear portion from the electrode portion to prevent rejoining of the melting portion and thus to achieve laser-cutting of the ear portion. 
The examiner respectfully disagrees. Chen clearly discloses that the pole sheet (ear portion) is separated via the Left/Right Suction side and are fed into said ear portion collection portion [Fig. 3, #11; Col. 7, Lines 64-68], being completely physically separated, although the claims to do not require such limitations as they are not recited. 
Applicant further asserts that the ear portion collection portion does not correspond to an ear collection portion but presumes their own interpretation and asserts that it is instead “an electrode sheet collection portion”. 
The examiner respectfully disagrees. The examiner is interpreting the pole sheet as being the ear portion and thus the collection portion collecting said pole sheets being the ear portion collection portion, as applicant has not provided any substantive arguments as to why said interpretation is in error other than saying it is in error and arguing around language that is not recited in the claims. The claims do not define an ear portion to be said “cutting scrap” but merely states “an ear portion”, which can be any portion of the electrode sheet cut.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                    

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726